77 So.3d 785 (2011)
Owin DRUMMOND, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-2896.
District Court of Appeal of Florida, Third District.
December 21, 2011.
Rehearing Denied January 18, 2012.
Ricardo Corona, Coral Gables, for appellant.
Pamela Jo Bondi, Attorney General, for appellee.
Before SALTER, EMAS and FERNANDEZ, JJ.
PER CURIAM.
Affirmed. See Little v. State, 77 So.3d 722, 2011 WL 5554812 (Fla. 3d DCA 2011), and cases cited. See also Hernandez v. State, 61 So.3d 1144 (Fla. 3d DCA 2011).